PD-1312&1313-15
                                       IN THE
                           TEXAS COURT DF CRIMINAL APPEALS
                                    AUSTIN, TEXAS
Gordon, Steven Lee                        §
     (Petitionar)                         §
                                          §     Cause No.
                                          §
THE STATE OF TEXAS                        §
     (Respondent)                         §


                    PETITIONER'S FIRST REQUEST FOR EXTENDED TIME
                 TO FILE PETITION FOR DISCRETIONARY REVIEW MP
                      REQUEST TO SUSPEND T.R.A.P. RULE 9.3(b)KECElV£D IM
                                                        COURT CF CRIMINAL APPEALS
TO THE HONORABLE JUSTICE(S) OF SAID COURT:
     COMES NOW, Steven Lee Gordon, Petitioner, proceeding proCie"aW.!iiiindigent
in the above-styled and numbered cause, and respectfully asks this Honorable
Court to extend the filing deadline date for an additianap^@b$iZ&ayMj**t&$&
allowing Petitionar to prepare and present a meaningful Petition for Discretionary
Review. In addition, Petitionar requests that due to his INDIGENT status, that
T.R.A.P. Rule 9.3(b) be suspended pursuant' to T.R.A.P. Rule 2, allowing
Petitioner to file ONLY the original Petition for Discretionary Review instead
of the required (11) copies, as required by Rule 9.3(b)(1).
      In support thereof, Petitioner would show the Court the following:
1.   The Fifth District Court of Appeals affirmed Petitioner's conviction for
     cause no. 05-14-00824-CR (trial cause no. 219-81751-2013) on August 20, 2015.
2.   Petitioner timely filed a motion for rehearing and a motion requesting En
     Banc Reconsideration, which the Fifcth District Court of Appeals denied on
     September 2k, 2015.
3.   Petitioner submits that he does NOT have the legal skills capable to handle
     this proceeding and requires assistance from a fellow inmate due to the
     complexity of the issues involved with the case.
k.   Petitioner was indigent during trial as well as during the appellate
     proceedings and continues to be indigent.
5.   Petitioner is NOT requesting additional time to file his PDR to harass
     Respondent nor delay proceedings, but for the sole purpose of preparing
     and presenting a meaningful Petition for Discretionary Review.
      WHEREFORE, PREMISES CONSIDERED, Petitioner asks this Court to grant this
motion, extending the filing deadline date for his Petition for Discretionary
Review for an additional (60) days, or any additional time this Court deems
appropriate. ADDITIONALLY, Petitioner asks that, due to his indigent status,
that T.R.A.P. Rule 9.3(b) be suspended pursuant to T.R.A.P. Rule 2, allowing..
Petitioner to file ONLY the original of his Petition for Discretionary Review

in this Court.


Executed this 2nd day of October,   2015.




                                                 Steven Gordon -    Petitioner
                                                 Pro Se Representation
                                                 TDCj #1934396
                                                 Mark Id.   Stiles Unit
                                                 3060 FM 3514
                                                 Beaumont, TX     77705




                            CERTIFICATE OF SERVICE


     A true and correct copy of the foregoing Request for Extended Time to
File Petition for Discretionary Review and Request to Suspend T.R.A.P. Rule
9.3(b) was delivered to Respondent via U.S. Postal Service, postage prepaid,
addressed to Andrea Uesterfield, lead attorney for the State of Texas, Collin
County Criminal District Attorney's Office, 2100 Bloomdale Road, Ste. 100,
McKinney, Texas, 75071 on October 2, 2015.




                                                 Steven Gordon - Petitioner
                                                 Pro Se Representation
                                                 TDCj #1934396
                                                 Mark U.    Stiles Unit
                                                 3060 FM 3514
                                                 Beaumont, TX     77705